Dismissed and Memorandum Opinion filed October 31, 2013.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-13-00625-CV

                WILLIAM AND HOPE DADZIE, Appellants

                                      V.

  WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE CERTIFICATE
 HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC. TRUST 2005-
 WMC3 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-
                      WMC3, Appellee

            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                     Trial Court Cause No. 1018834

              MEMORANDUM                       OPINION
      Appellants filed a notice of appeal on July 19, 2013, seeking to appeal an
order signed June 28, 2013, denying their motion to reduce the supersedeas bond
amount set by the trial court. No record has been filed.1

       On July 31, 2013, the court reporter for this case advised the court that
appellants are not appealing as indigent and they have not made payment
arrangements for preparation of the record. On September 6, 2013, the county clerk
advised the court that appellants have not made payment arrangements for
preparation of the clerk’s record. Our records also reflect that appellants have not
paid the appellate filing fee of $175.00. Therefore, on September 9, 2013, the court
issued an order directing appellants to pay the appellate filing fee and to provide
proof of payment for preparation of the record by September 25, 2013, or the
appeal would be dismissed. See Tex. R. App. P. 5; 37.3(b). Appellants filed no
response.

       Accordingly, the appeal is ordered dismissed.

                                   PER CURIAM



Panel consists of Justices McCally, Busby, and Wise.




1
  While it appears that an order on a supersedeas bond would not be appealable in the absence of
an appeal from the final judgment, see Tex. R. App. P. 24.2(a), we are unable to ascertain our
jurisdiction over this appeal without a record.
                                               2